HLD-002 (Revised)                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3491
                                       ___________

                          In re: DANIEL ARTHUR HELEVA,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
             United States District Court for Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 1-07-cv-01398)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 30, 2017

    Before: SMITH, Chief Judge, CHAGARES and HARDIMAN, Circuit Judges

                           (Opinion filed: February 16, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Daniel Heleva, proceeding pro se, has filed a petition for a writ of mandamus to

compel the United States District Court for the Middle District of Pennsylvania to expedite

his habeas proceedings. On January 9, 2018, the District Court denied Heleva’s amended




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
habeas petition. To the extent Heleva has obtained the relief he sought, his mandamus

petition is moot. Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

       To the extent Heleva seeks release from prison based on the merits of the claim he

raised in his amended habeas petition, mandamus relief is not available because Heleva

had other adequate means to obtain the desired relief via his amended habeas petition and

he can pursue his claim on appeal. See In re Patenaude, 210 F.3d 135, 141 (2000).

Similarly, to the extent Heleva seeks mandamus relief in connection with motions he filed

in District Court that were not addressed in the District Court’s decision denying habeas

relief, Heleva moved the District Court to review these motions and filed a notice of appeal

and thus has other adequate means to obtain relief.

       Accordingly, we will deny the petition for a writ of mandamus.1




1
 Heleva’s motion to strike Respondent’s response filed November 27, 2017, which may be
construed as a response to the mandamus petition, is denied. To the extent the response
may be construed as requesting reconsideration of the Clerk’s Order granting Heleva in
forma pauperis status, the request is denied.
                                              2